a matrimonial action in which the parties were divorced by judgment entered December 29, 2008, the plaintiff appeals from an order of the Supreme Court., Westchester County (Jamieson, J.), entered May 29, 2009, which denied, without a hearing, his motion for a downward modification of his maintenance and child support obligations pursuant to a separation agreement dated February 14, 2004, which was incorporated but not merged into the judgment of divorce.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied, without a hearing, that branch of the plaintiffs motion which was for a downward modification of his maintenance obligation because he did not establish, prima facie, that continued enforcement of his maintenance obligation would create an extreme hardship (see Domestic Relations Law § 236 [B] [9] [b]; DiVito v DiVito, 56 AD3d 601, 602 [2008]; Mahato v Mahato, 16 AD3d 386 [2005]). In addition, the Supreme Court properly denied, without a hearing, that branch of the plaintiffs motion which was for a downward modification of his child support obligations because he did not establish, prima facie, that there had been a substantial, unanticipated, and unreasonable change in circumstances (see Mahato v Mahato, 16 AD3d 386 [2005]; Praeger v Praeger, 162 AD2d 671 [1990]). Rivera, J.P., Florio, Angiolillo and Austin, JJ., concur.